DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “loop” “through” “region” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “something shaped like or suggestive of a loop” “over the whole surface or extent of” “an area having no definite boundaries” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1-2,5-11,13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US 2016/0126252 A1 hereinafter Tsuda) in view of Kim et al (US 2017/0309635 A1 hereinafter Kim35).
Regarding Claim 1, Tsuda discloses in Fig 19-22D: A semiconductor device, comprising: 
a substrate (10); 
a stacked structure (WL/40) formed over the substrate; 
channel structures (CL) passing through the stacked structure; 
contact plugs (SL) passing through the stacked structure, the contact plugs being electrically connected to the wiring structure (91); and
 insulating spacers (63), each including loop patterns (See mark-up below) surrounding a sidewall of each contact plug (SL) and stacked along the sidewall of each contact plug (See mark-up below). Examiner notes that even though Tsuda specifically does not show the spacer (63) in the openings 73/72 of Fig 21A, one of ordinary skilled in the art would find it obvious based on Fig 19 that the spacer 63 is formed along the sidewalls of the hole pattern 73 in Fig 21A. Additionally, there are no structural details of the loop patterns claimed and hence a spacer structure which has a loop reads on the claimed limitation.

    PNG
    media_image1.png
    360
    562
    media_image1.png
    Greyscale


Tsuda does not disclose: a wiring structure and the stacked structure formed on the wiring structure.
However, Kim35 in a similar device teaches in Fig 12: a wiring structure (395) and the stacked structure (340) formed on the wiring structure (395) [0059, 0060, 0093-0098]. Examiner notes that since the cell region and the peripheral region are electrically connected to one another, the source contact plugs are electrically connected to the peripheral circuit via the interconnection structure (395).
References Tsuda and Kim35 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda with the specified features of Kim35 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda and Kim26 so that a wiring structure and the stacked structure formed on the wiring structure as taught by Kim in Tsuda’s device since, this reliability of a memory device may be improved [0136] along with size of the memory device is smaller since the cell region and peripheral region are stacked on one another.

Regarding Claim 2, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein each of the insulating spacers (63) includes a coupling pattern (See mark-up for Claim 1 above) surrounding the sidewall of each contact plug (SL) and coupling the loop patterns to each other.

Regarding Claim 5, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein loop patterns of neighboring insulating spacers (63) are coupled to each other (indirectly) in Fig 21A.

Regarding Claim 6, Tsuda and Kim35 disclose: The semiconductor device of claim 5, Tsuda discloses in Fig 19-22D wherein the loop patterns(See mark-up for claim 1) coupled to each other and insulating layers (43) are alternately stacked on each other between neighboring contact plugs (SL). The direction of stacking is not specifically claimed and hence one of ordinary skilled in the art could choose any direction for the overlap between loop patterns and the insulating layers (43).

Regarding Claim 7, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein the stacked structure includes conductive layers (WL) and insulating layers (40) stacked alternately on each other, and
wherein the loop patterns (See Fig 19, the holes 73 pass through all of the stacked structure and so are located at levels corresponding to conductive layers: Note that the claim does not specify that the loop patterns are ONLY located at the conductive levels and not in any other level) are located at levels corresponding to the conductive layers.

Regarding Claim 8, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein the contact plugs (SL) are arranged at irregular distances so that insulating spacers of contact plugs arranged at smaller distances (Fig 22C) are coupled to each other and insulating spacers of contact plugs arranged at greater distances are separated from each other (Fig 22B).

Regarding Claim 9, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein the contact plugs include first to 2nth contact plugs, first to nth insulating spacers of the first to nth contact plugs are coupled to each other, the nth insulating spacer of the nth contact plug and an (n+1)th insulating spacer of an (n+1)th contact plug are separated from each other, and the (n+1th to 2nth insulating spacers of the (n+1)th to 2nth contact plugs are coupled to each other, where n is an integer of 2 or more. Tsuda discloses in [0048] that channel openings and source plug openings 72 (73) are formed in a symmetric fashion and as seen in Figs 20A-22D, one of ordinary skilled in the art would find it obvious to form openings 73 so that some openings 73 (and the spacers in the openings) are coupled to one another while the others are not. 

Regarding Claim 10, Tsuda and Kim35 disclose:  The semiconductor device of claim 1.
Tsuda does not disclose: further comprising dummy channel structures passing through the stacked structure, wherein the dummy channel Structures overlap the insulating spacers.
However, Kim35 in a similar stacked memory teaches in Fig 4: further comprising dummy channel structures (DCH) passing through the stacked structure, wherein the dummy channel Structures overlap the insulating spacers (109) [0037,0036]. Since the overlap direction is not specifically claimed, one of ordinary skilled in the art would choose an arbitrary direction so as to read on the claims.
References Tsuda and Kim35 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda with the specified features of Kim35 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda and Kim35 so that the device further comprising dummy channel structures passing through the stacked structure, wherein the dummy channel Structures overlap the insulating spacers as taught by Kim35 in Tsuda’s device since, reliability of a memory device may be improved [0136].
Regarding Claim 11, Tsuda and Kim35 disclose:  The semiconductor device of claim 1.
Tsuda does not disclose: further comprising: dummy channel structures passing through the stacked structure; and an isolation pattern partially passing through the stacked structure and overlapping the dummy channel structures, wherein the insulating spacers and the isolation pattern are coupled to each other.
However, Kim35 in a similar stacked memory teaches in Fig 4: dummy channel structures (DCH) passing through the stacked structure; and an isolation pattern (WC1) partially passing through the stacked structure and overlapping the dummy channel structures, wherein the insulating spacers (109) and the isolation pattern are coupled (indirectly coupled) to each other [0037,0036]. Since the overlap direction is not specifically claimed, one of ordinary skilled in the art would choose an arbitrary direction so as to read on the claims.
References Tsuda and Kim35 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda with the specified features of Kim35 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda and Kim35 so that the device dummy channel structures passing through the stacked structure; and an isolation pattern partially passing through the stacked structure and overlapping the dummy channel structures, wherein the insulating spacers and the isolation pattern are coupled to each other as taught by Kim35 in Tsuda’s device since, reliability of a memory device may be improved [0136].

Regarding Claim 13, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein the channel structures (CL) are located in a cell region of the stacked structure, and the contact plugs (SL) are located between the channel structures [0049].

Regarding Claim 14, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D wherein the channel structures (CL) are located in a cell region of the stacked structure [0049], and the contact plugs are located in a contact region of the stacked structure [0077].

Regarding Claim 15, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D further comprising slit insulating layers (92) passing through the stacked structure and extending in one direction, wherein the insulating spacers (63) overlap the slit insulating layers (See Fig 19). Note the broadest reasonable interpretation of the limitation “through” in the note above.

Regarding Claim 16, Tsuda and Kim35 disclose: The semiconductor device of claim 1, Tsuda discloses in Fig 19-22D further comprising: supporting plugs (SL) passing through the stacked structure; and supporting spacers (63) each including a coupling pattern surrounding a sidewall of each of the supporting plugs and loop patterns protruding from the coupling pattern (See mark-up for claim 1 above). Examiner notes that the claim does not specifically recite any structural limitations of the supporting plugs and spacers and hence any other plug and spacer can be used to read on the supporting plugs and spacers. Even though Tsuda illustrates a single opening 73, one of ordinary skilled in the art would find it obvious that there are numerous other openings 73 that could be used to read on the supporting plugs and spacers.

Regarding Claim 20, Tsuda and Kim35 disclose:  The semiconductor device of claim 1. 
Tsuda does not disclose: further comprising: an interlayer insulating layer located under the stacked Structure, wherein the wiring structure is formed in the interlayer insulating layer; and a peripheral circuit electrically connected to the contact plugs through the wiring structure. 
However, Kim35 in a similar device teaches in Fig 12: further comprising: an interlayer insulating layer (396) located under the stacked structure (340); the wiring structure (395) formed in the interlayer insulating layer; and a peripheral circuit (P) located under the stacked structure (340) and electrically connected to the plugs through the wiring structure [0059, 0060, 0093-0098]. Examiner notes that since the cell region and the peripheral region are electrically connected to one another, the source contact plugs are electrically connected to the peripheral circuit via the interconnection structure (395).
References Tsuda and Kim35 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda with the specified features of Kim35 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda and Kim26 so that an interlayer insulating layer located under the stacked Structure, wherein the wiring structure is formed in the interlayer insulating layer; and a peripheral circuit electrically connected to the contact plugs through the wiring structure as taught by Kim in Tsuda’s device since, this reliability of a memory device may be improved [0136] along with size of the memory device is smaller since the cell region and peripheral region are stacked on one another.

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US 2016/0126252 A1 hereinafter Tsuda).
Regarding Claim 17, Tsuda discloses in Fig 19-22D:  A semiconductor device, comprising:
 a stacked structure (WL/40); 
plugs (SL) passing through the stacked structure in a stacking direction; and 
spacers (63) each including loop patterns surrounding each of the plugs and stacked along a sidewall of each of the plugs, wherein loop patterns of neighboring spacers are coupled to each other (See broadest reasonable interpretation of the limitation “coupled” which is being interpreted to mean indirect coupling i.e with intervening layers in between). See mark-up below.

Regarding Claim 18, Tsuda discloses in Fig 19-22D:  The semiconductor device of claim 17, wherein each of the spacers (63) includes a coupling pattern surrounding the sidewall of each of the plugs and coupling the loop patterns to each other (See mark-up above). 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US 2016/0126252 A1 hereinafter Tsuda) in view of Kim et al (US 2017/0309635 A1 hereinafter Kim35).
Regarding Claim 19, Tsuda discloses in Fig 19-22D:  The semiconductor device of claim 17. 
Tsuda does not disclose: further comprising: an interlayer insulating layer located under the stacked structure; an interconnection structure formed in the interlayer insulating layer; and a peripheral circuit located under the stacked structure and electrically connected to the plugs through the interconnection structure. 
However, Kim35 in a similar device teaches in Fig 12: further comprising: an interlayer insulating layer (396) located under the stacked structure (340); an interconnection structure (395) formed in the interlayer insulating layer; and a peripheral circuit (P) located under the stacked structure (340) and electrically connected to the plugs through the interconnection structure [0059, 0060, 0093-0098]. Examiner notes that since the cell region and the peripheral region are electrically connected to one another, the source contact plugs are electrically connected to the peripheral circuit via the interconnection structure (395).
References Tsuda and Kim35 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda with the specified features of Kim35 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda and Kim26 so that an interlayer insulating layer located under the stacked structure; an interconnection structure formed in the interlayer insulating layer; and a peripheral circuit located under the stacked structure and electrically connected to the plugs through the interconnection structure as taught by Kim in Tsuda’s device since, this reliability of a memory device may be improved [0136] along with size of the memory device is smaller since the cell region and peripheral region are stacked on one another.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US 2016/0126252 A1 hereinafter Tsuda) in view of Kim et al (US 2017/0309635 A1 hereinafter Kim35) and further in view of Kim et al (US 2017/0084626 A1 hereinafter Kim26).
Regarding Claim 3, Tsuda and Kim35 disclose: The semiconductor device of claim 1.
 Tsuda and Kim35 do not disclose: wherein each of the loop patterns has a multilayer structure. 
However, Kim26 in a similar stacked memory teaches in Fig 4: the spacer structure for the source plug (151/153) comprises multiple layers (141/143/149). Examiner notes that since the spacer structure of Tsuda has a loop pattern, the combined device of Tsuda and Kim26 would comprise of the loop patterns with a multilayer structure [0019-0123]. 
References Tsuda, Kim35 and Kim26 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda and Kim35 with the specified features of Kim26 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda, Kim35 and Kim26 so that each of the loop patterns has a multilayer structure as taught by Kim26 in Tsuda’s and Kim35’s device since, this prevents a void or seam from being formed in the common source plug when the common source plug is formed in the trench having the spacer structure [0173].

Regarding Claim 4, Tsuda and Kim35 disclose: The semiconductor device of claim 1.
Tsuda and Kim35 do not disclose: wherein each of the loop patterns comprises: a first insulating pattern; and a second insulating pattern formed in the first insulating pattern and including a material having a high etch selectivity to the first insulating pattern.
However, Kim26 in a similar stacked memory teaches in Fig 4: wherein each of the loop patterns comprises: a first insulating pattern (141); and a second insulating pattern (147) formed in the first insulating pattern and including a material having a high etch selectivity to the first insulating pattern [0110-0111, 0119-0123]. Examiner notes that since the layer 141 is not etched away during the formation of the layer 147, it has etch selectivity.
References Tsuda, Kim35 and Kim26 are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Tsuda and Kim35 with the specified features of Kim26 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Tsuda, Kim35 and Kim26 so that each of the loop patterns has a multilayer structure as taught by Kim26 in Tsuda’s and Kim35’s device since, this prevents a void or seam from being formed in the common source plug when the common source plug is formed in the trench having the spacer structure [0173].
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 12, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein an insulating spacer directly coupled to the isolation pattern, among the insulating spacers, comprises: first loop patterns contacting the isolation pattern; and second loop patterns contacting the stacked structure, wherein the second loop patterns protrude more than the first loop patterns.” as recited in claim 12 in combination with the remaining features.
The most relevant prior art references, (US 2016/0126252 A1 to Tsuda et al. in Figs 19-22D and Kim et al (US 2017/0309635 A1) in Fig 11-12 do not disclose the limitations described in the preceding paragraph. The combination of Tsuda and Kim does not teach the above mentioned limitation in claim 12 so that the insulation spacer is directly coupled to the isolation pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811